
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 117
        [Docket No. USCG-2014-1029]
        RIN 1625-AA09
        Drawbridge Operation Regulation; Hoquiam River, Hoquiam, WA
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard proposes to temporarily change the operating schedule that governs the Simpson Avenue Bridge on the Hoquiam River, mile 0.5, at Hoquiam, Washington. The proposed rule change is necessary to accommodate Washington State Department of Transportation's (WSDOT) extensive maintenance and restoration efforts on that bridge. The bridge is currently scheduled to open on signal if at least one hour of notice is given. From April 1, 2015 to November 30, 2015, the Coast Guard proposes to only open half of the bascule, a single leaf, of the bridge when at least two hours of notice is given.
        
        
          DATES:
          Comments and related material must reach the Coast Guard on or before February 2, 2015.
        
        
          ADDRESSES:
          
             You may submit comments identified by docket number USCG-2014-1029 using any one of the following methods:
          (1) Federal eRulemaking Portal: http://www.regulations.gov.
          
          (2) Fax: 202-493-2251.
          (3) Mail or Delivery: Docket Management Facility (M-30), U.S. Department of Transportation, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590-0001. Deliveries accepted between 9 a.m. and 5 p.m., Monday through Friday, except federal holidays. The telephone number is 202-366-9329.
          

          See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section below for instructions on submitting comments. To avoid duplication, please use only one of three methods.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions on this temporary rule change, call or email Steven M. Fischer, Bridge Administrator, Thirteenth Coast Guard District Bridge Program Office, telephone 206-220-7282; email d13-pf-d13bridges@uscg.mil. If you have questions on viewing or submitting material to the docket, call Cheryl Collins, Program Manager, Docket Operations, telephone 202-366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Table of Acronyms
        
          CFR Code of Federal Regulations
          DHS Department of Homeland Security
          FR Federal Register
          NPRM Notice of Proposed Rulemaking
          § Section Symbol
          U.S.C. United States Code
        
        A. Public Participation and Request for Comments

        We encourage you to participate in this proposed rulemaking by submitting comments and related materials. All comments received will be posted, without change to http://www.regulations.gov and will include any personal information you have provided.
        1. Submitting Comments

        If you submit a comment, please include the docket number for this proposed rulemaking (USCG-2014-1029), indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation. You may submit your comments and material online (http://www.regulations.gov), or by fax, mail or hand delivery, but please use only one of these means. If you submit a comment online via http://www.regulations.gov, it will be considered received by the Coast Guard when you successfully transmit the comment. If you fax, hand deliver, or mail your comment, it will be considered as having been received by the Coast Guard when it is received at the Docket Management Facility. We recommend that you include your name and a mailing address, an email address, or a phone number in the body of your document so that we can contact you if we have questions regarding your submission.
        To submit your comment online, go to http://www.regulations.gov, type the docket number [USCG-2014-1029] in the “SEARCH” box and click “SEARCH.” Click on “Submit a Comment” on the line associated with this rulemaking. If you submit your comments by mail or hand delivery, submit them in an unbound format, no larger than 81/2 by 11 inches, suitable for copying and electronic filing. If you submit them by mail and would like to know that they reached the Facility, please enclose a stamped, self-addressed postcard or envelope. We will consider all comments and material received during the comment period, and may change the rule based on your comments.
        2. Viewing Comments and Documents

        To view comments, as well as documents mentioned in this preamble as being available in the docket, go to http://www.regulations.gov, type the docket number (USCG-2014-1029) in the “SEARCH” box and click “SEARCH.” Click on Open Docket Folder on the line associated with this rulemaking. You may also visit the Docket Management Facility in Room W12-140 on the ground floor of the Department of Transportation West Building, 1200 New Jersey Avenue SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays.
        3. Privacy Act

        Anyone can search the electronic form of comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review a Privacy Act notice regarding our public dockets in the January 17, 2008, issue of the Federal Register (73 FR 3316).
        4. Public Meeting

        We do not now plan to hold a public meeting, but you may submit a request for a meeting that reaches the Coast Guard on or before January 20, 2015 using one of the three methods specified under ADDRESSES. Please explain why one would be beneficial. If we determine that one would aid this rulemaking, we will hold one at a time and place announced by a later notice in the Federal Register.
        B. Basis and Purpose
        The Washington State Department of Transportation (WSDOT), who owns and operates the Simpson Avenue Bridge on the Hoquiam River in Hoquiam, Washington, has requested a temporary change to the bridge's existing operating regulations in order to facilitate the maintenance and restoration of it. The restoration project will entail painting, rust removal, and steel repairs which require a full containment system to keep paint and debris out of the Hoquiam River.
        In an effort to accommodate both the needs of the waterway and highway users, WSDOT has requested a temporary rule change in order to eliminate the need to repeatedly uninstall and reinstall the containment system. As such, the Coast Guard is proposing to change the bridge's current operating regulation from April 1, 2015 to November 30, 2015. During that time the drawbridge would be maintained in the closed position except that, upon at least two hours advance notice, half of the bascule (a single leaf) would be opened.
        Vessels that are able to transit under the bridge without an opening will be free to do so. However, the existing navigation clearance of the bridge will be reduced from approximately 35 feet to approximately 25 feet at mean high tide due to the required containment system.
        Vessel traffic along this part of the Hoquiam River consists of vessels ranging from commercial tug and barge to small pleasure craft. WSDOT has examined bridge opening logs and contacted all waterway users that have requested bridge openings throughout the last year. The input WSDOT received from waterway users indicated that the proposed change will have no impact on users.
        C. Discussion of Proposed Rule
        The Coast Guard would temporarily revise the operating regulations at 33 CFR 117.1047. The regulation currently states that the Simpson Avenue Bridge shall open on signal if at least one hour notice is given. The Coast Guard proposes to temporarily change the regulation such that from 7 a.m. on April 1, 2015 to 6 p.m. on November 30, 2015, the draw of the Simpson Avenue Bridge, on the Hoquiam River at mile 0.5, at Hoquiam, Washington, shall open half of the bascule (single leaf) when at least two hours of advance notice is given. No alternate routes are available for this waterway. Vessels that can transit under the bridge without an opening may do so at any time although the existing navigation clearance of the bridge will be reduced from approximately 35 feet to approximately 25 feet at mean high tide.
        D. Regulatory Analyses

        We developed this proposed rule after considering numerous statutes and executive orders related to rulemaking. Below we summarize our analyses based on these statutes or executive orders.
        1. Regulatory Planning and Review
        This proposed rule is not a “significant regulatory action” under section 3(f) of Executive Order 12866, Regulatory Planning and Review, as supplemented by Executive Order 13563, Improving Regulation and Regulatory Review, and does not require an assessment of potential costs and benefits under section 6(a)(3) of Order 12866 or under section 1 of Executive Order 13563. The Office of Management and Budget has not reviewed it under those Orders. The Coast Guard has made this finding based on the fact that all requested bridge openings will be granted with advance notification and vessels that can safely transit under the bridge may do so at any time.
        2. Impact on Small Entities
        The Regulatory Flexibility Act of 1980 (RFA), 5 U.S.C. 601-612, as amended, requires Federal agencies to consider the potential impact of regulations on small entities during rulemaking. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities. This proposed rule would affect the following entities, some of which might be small entities: The owners or operators of vessels needing to transit the bridge at any time of day. This rulemaking will not have a significant economic impact on a substantial number of small entities for the following reasons: The bridge will still be able to open upon advance notification. Additionally, three commercial maritime businesses use this waterway and bridge. All three have stated to WSDOT a single leaf operation will not impact their business.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.
        3. Assistance for Small Entities

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact the person listed in the FOR FURTHER INFORMATION CONTACT, above. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        4. Collection of Information
        This proposed rule would call for no new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        5. Federalism
        A rule has implications for federalism under Executive Order 13132, Federalism, if it has a substantial direct effect on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and have determined that it does not have implications for federalism.
        6. Protest Activities

        The Coast Guard respects the First Amendment rights of protesters. Protesters are asked to contact the person listed in the FOR FURTHER INFORMATION CONTACT section to coordinate protest activities so that your message can be received without jeopardizing the safety or security of people, places or vessels.
        7. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule will not result in such expenditure, we do discuss the effects of this rulemaking elsewhere in this preamble.
        8. Taking of Private Property
        This proposed rule would not cause a taking of private property or otherwise have taking implications under Executive Order 12630, Governmental Actions and Interference with Constitutionally Protected Property Rights.
        9. Civil Justice Reform
        This proposed rule meets applicable standards in sections 3(a) and 3(b)(2) of Executive Order 12988, Civil Justice Reform, to minimize litigation, eliminate ambiguity, and reduce burden.
        10. Protection of Children
        We have analyzed this proposed rule under Executive Order 13045, Protection of Children from Environmental Health Risks and Safety Risks. This proposed rule is not an economically significant rulemaking and would not create an environmental risk to health or risk to safety that might disproportionately affect children.
        11. Indian Tribal Governments
        This proposed rule does not have tribal implications under Executive Order 13175, Consultation and Coordination with Indian Tribal Governments, because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes.
        12. Energy Effects
        This proposed rule is not a “significant energy action” under Executive Order 13211, Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use.
        13. Technical Standards
        This proposed rule does not use technical standards. Therefore, we did not consider the use of voluntary consensus standards.
        14. Environment
        We have analyzed this rulemaking under Department of Homeland Security Management Directive 023-01 and Commandant Instruction M16475.lD, which guides the Coast Guard in complying with the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions which do not individually or cumulatively have a significant effect on the human environment. This proposed rule simply promulgates the operating regulations or procedures for drawbridges. This rulemaking is categorically excluded, under figure 2-1, paragraph (32)(e), of the Instruction.

        Under figure 2-1, paragraph (32)(e), of the Instruction, an environmental analysis checklist and a categorical exclusion determination are not required for this rulemaking. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        
          List of Subjects in 33 CFR Part 117
          Bridges.
        
        For the reasons discussed in the preamble, the Coast Guard proposes to amend 33 CFR part 117 as follows:
        
          PART 117—DRAWBRIDGE OPERATION REGULATIONS
        
        1. The authority citation for part 117 continues to read as follows:
        
          Authority:
          33 U.S.C. 499; 33 CFR 1.05-1; Department of Homeland Security Delegation No. 0170.1.
        
        
        2. Effective 7 a.m. on April 1, 2015 until 6 p.m. on November 30, 2015, suspend § 117.1047(c) and add § 117.T1047(c) to read as follows:
        
          § 117.T1047
          Hoquiam River
          
          (c) Half of the draw (single leaf) of the Simpson Avenue Bridge, mile 0.5, at Hoquiam, WA, shall open on signal if at least a two hour notice is given by telephone or VHF radio to the Washington State Department of Transportation. The opening signal is two prolonged blasts followed by one short blast. 
          
        
        
          Dated: December 16, 2014.
          R.T. Gromlich,
          Rear Admiral, U.S. Coast Guard, Commander, Thirteenth Coast Guard District.
        
        
      
      [FR Doc. 2014-30784 Filed 12-31-14; 8:45 am]
      BILLING CODE 9110-04-P
    
  